



EXHIBIT 10.16.2


 
AMENDED AND RESTATED
 
 
2007
 
 
RAYMOND JAMES FINANCIAL, INC.
 
 
STOCK BONUS PLAN
 
 
NOTICE OF RESTRICTED STOCK UNIT AWARD
 
Participant’s Name and
Address:                                                      
 


 


 
You (the “Participant”) have been granted an award of Restricted Stock Units
(the “Award”), subject to the terms and conditions of this Notice of Restricted
Stock Unit Award (the “Notice”), the Amended and Restated 2007 Raymond James
Financial, Inc. Stock Bonus Plan, as amended from time to time (the “Plan”) and
the Restricted Stock Unit Agreement (the “Agreement”) attached hereto, as
follows.  Unless otherwise provided herein, the terms in this Notice shall have
the same meaning as those defined in the Plan.
Date of Award                                                      
 
Vesting Commencement Date                                                      
 
Total Number of Restricted Stock
 
Units Awarded (the
“Units”)                                                      
 
Restricted Period:
 
Provided that the Participant does not incur a Separation from Service and
subject to other limitations set forth in this Notice, the Agreement and the
Plan, the Units will “vest” in accordance with the following schedule (the
“Restricted Period”):
[Insert vesting schedule/Restricted Period].
 
[In addition, if during the Restricted Period, a Corporate Transaction occurs
and, on or within twelve (12) months after the Corporation Transaction, the
Participant involuntarily incurs a Separation from Service other than for Cause
or voluntarily incurs a Separation from Service for Good Reason, 100% of the
unvested Units subject to the Award shall vest immediately upon the
Participant’s Separation from Service.
 

 
88

--------------------------------------------------------------------------------

 



 
For purposes of this Notice and the Agreement:


(1) For this purpose, “Cause" means the Participant’s: (i) continued failure to
perform the duties and responsibilities of his or her position after there has
been delivered to the Participant a written demand for performance from the
Company which describes the basis for the Company’s belief that the Participant
has not substantially performed his or her duties and the Participant has not
corrected such failure within thirty (30) days of such written demand; (ii)
dishonesty, intentional misconduct, breach of a confidentiality agreement with
the Company or a Subsidiary or material breach of any other agreement with the
Company or a Subsidiary; (iii) breach of any fiduciary duty owed to the Company
by the Participant that has a material detrimental effect on the Company’s
reputation or business; or (iv) conviction of, of plea of nolo contendere to, a
crime involving dishonesty, breach of trust, or physical or emotional harm to
any person.


(2) A “Corporate Transaction” means any of the following transactions, provided
that the transaction also constitutes a “change in the ownership or effective
control, or in the ownership of a substantial portion of the assets” (as defined
in Section 409A) of the Company: (i) a merger or consolidation in which the
Company is not the surviving entity, except for a transaction the principal
purpose of which is to change the state in which the Company is incorporated;
(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company; (iii) any reverse merger or series of related
transactions culminating in a reverse merger (including, but not limited to, a
tender offer followed by a reverse merger) in which the Company is the surviving
entity but (A) the shares of Common Stock outstanding immediately prior to such
merger are converted or exchanged by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, or (B) in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities are transferred to a person or persons
different from those who held such securities immediately prior to such merger
or the initial transaction culminating in such merge; or (iv) the acquisition in
a single or series of related transactions by any person or related group of
persons (other than the Company or by a Company-sponsored employee benefit plan)
of beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act)
of securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities but excluding any such
transaction or series of related transactions that the Committee determines
shall not be a Corporate Transaction.  The Committee shall determine under
subsections (iii) and (iv) whether multiple transactions are related, and its
determination shall be final, binding and conclusive.


 
(3) “Good Reason" means the Participant’s Separation from Service within ninety
(90) days following the end of the Cure Period (as defined below) as a result of
the occurrence of any of the following without his or her written consent: (i) a
material diminution of the Participant’s authority, duties, or responsibilities,
relative to the Participant’s authority, duties, or responsibilities in effect
immediately prior to such reduction; provided, however, that a reduction of
authority, duties, or responsibilities that occurs solely as a necessary and
direct consequence of the Company undergoing a Change of Control and being made
part of a larger entity will not be considered material; (ii) a material
diminution by the Company in the Participant’s base salary as in effect
immediately prior to such reduction; or (iii) the relocation of the Participant
to a facility or a location more than fifty (50) miles from his or her then
present location that requires the Participant to commute more than fifty (50)
miles; provided, however, that the Participant must provide written notice to
the Board of the condition that could constitute a “Good Reason" event within
ninety (90) days of the initial existence of such condition and such condition
must not have been remedied by the Company within thirty (30) days (the “ Cure
Period ") of such written notice.]
 
For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company.  If the Participant would become vested in a fraction of a Unit, such
Unit shall not vest until the Participant becomes vested in the entire Unit.
 

 
89

--------------------------------------------------------------------------------

 



In the event of the Participant’s change in status from employee to consultant
or director, the determination of whether such change in status results in a
Separation from Service will be determined in accordance with Section 409A.
 
During any authorized leave of absence, the vesting of the Units as provided in
the schedule set forth above shall be suspended (to the extent permitted under
Section 409A) and the duration of the suspension will parallel the duration of
the leave of absence under the Company’s then effective leave of absence
policy.  The Restricted Period applicable to the Units shall be extended by the
length of the suspension.  Vesting of the Units shall resume upon the
Participant’s termination of the leave of absence and return to service to the
Company or a Subsidiary; provided, however, that if the leave of absence exceeds
six (6) months, and a return to service upon expiration of such leave is not
guaranteed by statute or contract, then (a) the Participant shall be deemed to
have incurred a Separation from Service on the first date following such
six-month period and (b) the Participant will forfeit the Units that are
unvested on the date of such separation.  An authorized leave of absence shall
include sick leave, military leave, or other bona fide leave of absence (such as
temporary employment by the government).  Notwithstanding the foregoing, with
respect to a leave of absence due to any medically determinable physical or
mental impairment of the Participant that can be expected to result in death or
can be expected to last for a continuous period of not less than six (6) months,
where such impairment causes the Participant to be unable to perform the duties
of the Participant’s position of employment or substantially similar position of
employment, a twenty-nine (29) month period of absence shall be substituted for
such six (6) month period above.


Except as otherwise provided in Section 5A(g) of the Plan, vesting shall cease
upon the date the Participant incurs a Separation from Service for any reason,
any unvested Units held by the Participant (and any dividend equivalents
credited in respect of such Units) immediately upon such Separation from Service
shall be forfeited and deemed reconveyed to the Company and the Company shall
thereafter be the legal and beneficial owner of such reconveyed Units and shall
have all rights and interest in or related thereto without further action by the
Participant.


IN WITNESS WHEREOF, the Company and the Participant have executed this Notice
and agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.


RAYMOND JAMES FINANCIAL, INC.
 
a Florida corporation
 
By:                                                                        
 
Title:                                                                        
 
Date:                                                                        
 
THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL,
ONLY DURING THE PERIOD THAT THE PARTICIPANT IS PROVIDING SERVICES TO THE COMPANY
OR A SUBSIDIARY AND HAS NOT OTHERWISE INCURRED A SEPARATION FROM SERVICE OR AS
OTHERWISE SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER).  THE PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR
IN THE PLAN, SHALL CONFER UPON THE PARTICIPANT ANY RIGHT WITH RESPECT TO
CONTINUATION OF THE PARTICIPANT’S SERVICE, NOR SHALL IT INTERFERE IN ANY WAY
WITH THE PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE PARTICIPANT
AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE.  THE PARTICIPANT
ACKNOWLEDGES THAT UNLESS THE PARTICIPANT HAS A WRITTEN EMPLOYMENT AGREEMENT WITH
THE COMPANY TO THE CONTRARY, THE PARTICIPANT’S STATUS IS AT WILL.
 

 
90

--------------------------------------------------------------------------------

 



 
Participant Acknowledges and Agrees:
 
The Participant acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof.  The Participant has reviewed this Notice, the Agreement and the Plan
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Notice and fully understands all provisions of this Notice,
the Agreement and the Plan.  The Participant further agrees and acknowledges
that this Award is a non-elective arrangement pursuant to Section 409A.


The Participant further acknowledges that, from time to time, the Company may be
in a “blackout period” and/or subject to applicable federal securities laws that
could subject the Participant to liability for engaging in any transaction
involving the sale of the Company’s Shares.  The Participant further
acknowledges and agrees that, prior to the sale of any Shares acquired under
this Award, it is the Participant’s responsibility to determine whether or not
such sale of Shares will subject the Participant to liability under insider
trading rules or other applicable federal securities laws.


The Participant understands that the Award is subject to the Participant’s
consent to access this Notice, the Agreement, the Plan and the Plan prospectus
(collectively, the “Plan Documents”) in electronic form on the Company’s
intranet or such other website designated by the Company and communicated to the
Participant.  By signing below and accepting the grant of the Award, the
Participant: (i) consents to access electronic copies (instead of receiving
paper copies) of the Plan Documents via the Company’s intranet or such other
website designated by the Company and communicated to the Participant if and
when the Company begins providing the Plan Documents electronically;
(ii) represents that the Participant has access to paper copies of the Plan
Documents; and (iii) acknowledges that the Participant is familiar with and
accepts the Award subject to the terms and provisions of the Plan Documents.


The Company may, in its sole discretion, decide to deliver any Plan Documents by
electronic means or request the Participant’s consent to participate in the Plan
by electronic means.  The Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system if and when such system is established and maintained by
the Company or a third party designated by the Company.


The Participant hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Committee in accordance with Section 10 of the Agreement.  The
Participant further agrees to the venue and jurisdiction selection in accordance
with Section 11 of the Agreement.  The Participant further agrees to notify the
Company upon any change in his or her residence address indicated in this
Notice.


 
Date:           
 
Participant’s Signature


Participant’s Printed Name




Address


City, State & Zip

 
91

--------------------------------------------------------------------------------

 



 
Award Number:  __________________
 
AMENDED AND RESTATED


2007 RAYMOND JAMES FINANCIAL, INC.


STOCK BONUS PLAN


RESTRICTED STOCK UNIT AGREEMENT
 
(1) Issuance of Units.  Raymond James Financial, Inc., a Florida corporation
(the “Company”), hereby issues to the Participant (the “Participant”) named in
the Notice of Restricted Stock Unit Award (the “Notice”) an award (the “Award”)
of the Total Number of Restricted Stock Units Awarded set forth in the Notice
(the “Units”), subject to the Notice, this Restricted Stock Unit Agreement (the
“Agreement”) and the terms and provisions of the Amended and Restated 2007
Raymond James Financial, Inc. Stock Bonus Plan, as amended from time to time
(the “Plan”), which is incorporated herein by reference.  Unless otherwise
provided herein, the terms in this Agreement shall have the same meaning as
those defined in the Plan.
 
(2) Transfer Restrictions.  The Units (and any dividend equivalents credited in
respect of such Units) may not be transferred in any manner other than by will
or by the laws of descent and distribution.
 
(3) Conversion of Units and Issuance of Shares.
 
(a) General.  Subject to Sections 3(b) and 3(c) below and Section 5A(c) of the
Plan, one share of Common Stock shall be issuable for each Unit subject to the
Award (the “Shares”) upon vesting or as otherwise provided in the applicable
vesting provisions.  Immediately thereafter, or as soon as administratively
feasible, the Company will transfer the appropriate number of Shares to the
Participant after satisfaction of any required tax or other withholding
obligations.  Any fractional Unit remaining after the Award is fully vested
shall be discarded and shall not be converted into a fractional
Share.  Notwithstanding the foregoing, if the Award is subject to Section 409A,
the relevant number of Shares shall be issued in accordance with Treasury
Regulation Section 1.409A-3(d), as may be amended from time to time.
 
(b) Delay of Conversion.  The conversion of the Units into the Shares under
Section 3(a) above, shall be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other applicable law.  If the conversion of the Units
into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other applicable law.  For purposes of
this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of applicable law.
 
(c) Delay of Issuance of Shares.  Any Shares to which the Participant would
otherwise be entitled during the six (6) month period following the date of the
Participant’s Separation from Service will be issuable on the first business day
following the expiration of such six (6) month period, unless the Participant
dies during such six (6) month period, in which case, the Shares will be issued
to the Participant’s estate as soon as practicable following his or her death.
 
(4) Dividend Equivalents.  In the event the Company declares a cash or stock
dividend on its Common Stock prior to the earlier of the date the Award is
settled in full or terminates, dividend equivalents will be credited in respect
of any outstanding Units in accordance with, and subject to the terms and
conditions set forth in, Section 5A(e) of the Plan.  Without limiting the
generality of the foregoing, any such dividend equivalents shall be subject to
the same terms and conditions that are applicable to the Units, including that
the dividend equivalents will vest and become payable upon the same terms and at
the same time as the Units to which they relate.
 

 
92

--------------------------------------------------------------------------------

 



(5) Right to Shares.  Except as provided in Section 4, the Participant shall not
have any right in, to or with respect to any of the Shares (including any voting
rights) issuable under the Award until the Award is settled by the issuance of
such Shares to the Participant.
 
(6) Recoupment Policy.  Without limiting the generality of any other provision
herein regarding the Participant’s understanding of and agreement to the terms
and conditions of the Notice, the Agreement and the Plan, by signing the Notice,
the Participant specifically acknowledges that he or she has read and
understands the Raymond James Financial, Inc. Compensation Recoupment Policy, as
may be amended from time to time (the “Policy”), and agrees to the terms and
conditions of the Policy, including but not limited to the forfeiture and
recoupment provisions of Sections 2 and 3 of the Policy.
 
(7) Taxes.
 
(a) Tax Liability.  The Participant is ultimately liable and responsible for all
taxes owed by the Participant in connection with the Award, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the Award.  Neither the Company
nor any Subsidiary makes any representation or undertaking regarding the
treatment of any tax withholding in connection with any aspect of the Award,
including the grant, vesting, assignment, release or cancellation of the Units,
the delivery of Shares, the subsequent sale of any Shares acquired upon vesting
and the receipt of any dividends or dividend equivalents.  The Company does not
commit and is under no obligation to structure the Award to reduce or eliminate
the Participant’s tax liability.
 
(b) Payment of Withholding Taxes.  Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any social insurance, employment tax, payment on account or other
tax-related obligation (the “Tax Withholding Obligation”), the Participant must
arrange for the satisfaction of such Tax Withholding Obligation through his or
her Raymond James brokerage account. Said brokerage account shall contain
sufficient funds or margin availability to satisfy the Participant’s Tax
Withholding Obligation, and the Participant hereby authorizes and directs the
Company or any Subsidiary to debit his or her Raymond James brokerage account by
such amount.
 
(8) Entire Agreement; Governing Law.  The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Participant with respect to the subject matter
hereof, and, subject to Section 16, may not be modified adversely to the
Participant’s interest except by means of a writing signed by the Company and
the Participant.  These agreements are to be construed in accordance with and
governed by the internal laws of the State of Florida without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Florida to the rights
and duties of the parties.  Should any provision of the Notice or this Agreement
be determined to be illegal or unenforceable, the other provisions shall
nevertheless remain effective and shall remain enforceable.
 
(9) Construction.  The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
 
(10) Administration and Interpretation.  Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Participant or by the Company to the Committee.  The
resolution of such question or dispute by the Committee shall be final and
binding on all persons.
 
(11) Venue and Jurisdiction.  The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought exclusively in the United States District Court for the Middle
District of Florida (or should such court lack jurisdiction to hear such action,
suit or proceeding, in a Florida state court in Pinellas county) and that the
parties shall submit to the jurisdiction of such court.  The parties irrevocably
waive, to the fullest extent permitted by law, any objection the party may have
to the laying of venue for any such suit, action or proceeding brought in such
court.  If any one or more provisions of this Section 11 shall for any reason be
held invalid or unenforceable, it is the specific intent of the parties that
such provisions shall be modified to the minimum extent necessary to make it or
its application valid and enforceable.
 

 
93

--------------------------------------------------------------------------------

 

 
 
(12) Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
 
(13) Nature of Award.  In accepting the Award, the Participant acknowledges and
agrees that:
 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;
 
(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of Units, or benefits in lieu of Units,
even if Units have been awarded repeatedly in the past;
 
(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
 
(d) the Participant’s participation in the Plan shall not create a right to any
employment with the Participant’s employer and shall not interfere with the
ability of the Company or the employer to terminate the Participant’s employment
relationship, if any, at any time;
 
(e) in the event that the Participant is not an employee of the Company or any
Subsidiary, the Award and the Participant’s participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company or any Subsidiary;
 
(f) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
 
(g) in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or diminution in value of the
Award or Shares acquired upon vesting of the Award, resulting from the
Participant’s termination by the Company or any Subsidiary (for any reason
whatsoever and whether or not in breach of local labor laws) and in
consideration of the grant of the Award, the Participant irrevocably releases
the Company and any Subsidiary from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing the Notice, the Participant shall
be deemed irrevocably to have waived his or her right to pursue or seek remedy
for any such claim or entitlement;
 
(h) in the event of the Participant’s Separation from Service (whether or not in
breach of local labor laws), the Participant’s right to receive Awards under the
Plan and to vest in such Awards, if any, will terminate effective as of the date
that the Participant is no longer providing services and will not be extended by
any notice period mandated under local law (e.g., providing services would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of the Participant’s Separation from Service (whether
or not in breach of local labor laws), the Committee shall have the exclusive
discretion to determine when the Participant is no longer providing services for
purposes of this Award;
 
(i) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan or the Participant’s acquisition or sale of the underlying Shares; and
 
(j) the Participant is hereby advised to consult with the Participant’s own
personal tax, legal and financial advisers regarding the Participant’s
participation in the Plan before taking any action related to the Plan.
 

 
94

--------------------------------------------------------------------------------

 



(14) Data Privacy.
 
(a) The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in the Notice and this Agreement by and among, as
applicable, the Participant’s employer, the Company and any Subsidiary for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.
 
(b) The Participant understands that the Company and the Participant’s employer
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company, details of all Units or
any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
 
(c) The Participant understands that Data will be transferred to any third party
assisting the Company with the implementation, administration and management of
the Plan.  The Participant understands that the recipients of the Data may be
located in the Participant’s country, or elsewhere, and that the recipients’
country may have different data privacy laws and protections than the
Participant’s country.  The Participant understands that the Participant may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s local human resources representative.  The
Participant authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan.  The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan.  The
Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local human
resources representative.  The Participant understands, however, that refusal or
withdrawal of consent may affect the Participant’s ability to participate in the
Plan.  For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.
 
(15) Language.  If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by applicable law.
 
(16) Amendment and Delay to Meet the Requirements of Section 409A.  The
Participant acknowledges that the Company, in the exercise of its sole
discretion and without the consent of the Participant, may amend or modify this
Agreement in any manner and delay the issuance of any Shares issuable pursuant
to this Agreement to the minimum extent necessary to meet the requirements of
Section 409A as the Company deems appropriate or advisable.  In addition, the
Company makes no representation that the Award will comply with Section 409A and
makes no undertaking to prevent Section 409A from applying to the Award or to
mitigate its effects on any deferrals or payments made in respect of the
Units.  The Participant is encouraged to consult a tax adviser regarding the
potential impact of Section 409A.
 
END OF AGREEMENT

 
95

--------------------------------------------------------------------------------

 
